Exhibit 10.7

SENIOR OFFICER EMPLOYMENT AGREEMENT

THIS SENIOR OFFICER EMPLOYMENT AGREEMENT (this “Agreement”) is entered into
effective the 1st day of February, 2016 by and between The GEO Group, Inc. (the
“Company”) and J. David Donahue (the “Employee” and, together with the Company,
the “Parties”).

WHEREAS, the terms of this Agreement have been reviewed and approved by the
members of the Compensation Committee of the Board of Directors of the Company
(the “Board”).

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and for other valuable consideration the receipt and adequacy of which
is hereby acknowledged, the Parties hereby agree as follows:

1. Position and Duties. The Company hereby agrees to continue to employ the
Employee and the Employee hereby accepts continued employment and agrees to
continue to serve as Senior Vice President, The GEO Group, Inc., President, GEO
Corrections & Detention and International Services. The Employee will perform
all duties and responsibilities and will have all authority inherent in the
position of Senior Vice President, The GEO Group, Inc., President, GEO
Corrections & Detention and International Services.

2. Term of Agreement and Employment. The term of the Employee’s employment under
this Agreement will be for an initial period of two (2) years, beginning on the
effective date of this Agreement, and terminating two years thereafter. The term
of employment under this Agreement will be automatically extended by one day
every day such that it has a continuous “rolling” two-year term until the age of
67 years, unless otherwise terminated pursuant to Section 6 or 7 of this
Agreement.

3. Definition - Cause. For purposes of this Agreement, “Cause” for the
termination of the Employee’s employment hereunder shall be deemed to exist if,
in the reasonable judgment of the Company’s Chief Executive Officer (CEO): (i)
the Employee commits fraud, theft or embezzlement against the Company or any
subsidiary or affiliate thereof; (ii) the Employee commits a felony or a crime
involving moral turpitude; (iii) the Employee breaches any non-competition,
confidentiality or non-solicitation agreement with the Company or any subsidiary
or affiliate thereof; (iv) the Employee breaches any of the terms of this
Agreement and fails to cure such breach within 30 days after the receipt of
written notice of such breach from the Company; or (v) the Employee engages in
gross negligence or willful misconduct that causes harm to the business and
operations of the Company or a subsidiary or affiliate thereof.

4. Compensation.

 

  A.

Annual Base Salary. The Employee shall be paid his current annual base salary of
$500,000 for the remainder of calendar year 2016 (as such may be amended from
time to time, the “Annual Base Salary”). The Company may increase the Annual
Base Salary paid to the Employee in an amount to be determined by the Chief
Executive Officer of the Company. The Annual Base Salary shall be payable at
such regular times and intervals as the Company customarily pays its employees
from time to time.

 



--------------------------------------------------------------------------------

  B.

Annual Performance Award. For each fiscal year of employment during which the
Company employs the Employee, the Employee shall be entitled to receive a target
annual performance award in accordance with the terms of any plan governing
employee performance awards then in effect as established by the Board (the
“Annual Performance Award”).

5. Employee Benefits. The Employee will be entitled to twenty-one
(21) paid-time-off (PTO) days of vacation per fiscal year during his/her first
ten (10) years of service, and twenty-six (26) paid-time-off (PTO) days of
vacation per fiscal year thereafter. The Employee, the Employee’s spouse, and
qualifying members of the Employee’s family will be eligible for and will
participate in any benefits and perquisites available to other senior vice
presidents of the Company, including any group health, dental, life insurance,
disability, or other form of employee benefit plan or program of the Company now
existing or that may be later adopted by the Company (collectively, the
“Employee Benefits”).

6. Death or Disability. The Employee’s employment will terminate immediately
upon the Employee’s death. If the Employee becomes physically or mentally
disabled so as to become unable for a period of more than five consecutive
months or for shorter periods aggregating at least five months during any
twelve-month period to perform the Employee’s duties hereunder on a
substantially full-time basis, the Employee’s employment will terminate as of
the end of such five-month or twelve-month period and this shall be considered a
“disability” under this Agreement. Such termination shall not affect the
Employee’s benefits under the Company’s disability insurance program, if any,
then in effect.

7. Termination. Either the Employee or the Company may terminate this Agreement
for any reason upon not less than thirty (30) days written notice.

 

  A.

Termination of Employment Without Cause or Upon the Death or Disability of the
Employee. Upon the termination of the Employee’s employment under this Agreement
by the Company without Cause or the death or disability of the Employee, the
following shall apply:

 

  (i)

Termination Payment. The Employee shall be entitled to and paid a termination
payment (the “Termination Payment”) equal to two (2) years’ Annual Base Salary
as set forth in Section 4 based upon the then current salary level. The
Termination Payment shall be made within 10 days of any termination pursuant to
this Section 7(A).

 

  (ii)

Termination Benefits. The Company shall continue to provide the Employee and any
covered dependents of the Employee (and if applicable, his beneficiaries) with
the Employee Benefits (as described in Section 5 hereof) for a period of 2 years
after the date of termination of the Employee’s employment with the Company.
Such Employee Benefits shall be provided at no cost to the Employee in no less
than the same amount, and on the same terms

 

2



--------------------------------------------------------------------------------

  and conditions, as in effect on the date on which the termination of
employment occurs. If the Employee dies during the 2-year period following a
termination pursuant to this Section 7(A), the Company shall continue to provide
the Employee Benefits to the Employee’s covered dependents under the same terms
as were being provided prior to the Employee’s death and, to the extent
applicable, to the Employee’s estate.

 

  (iii)

Termination Automobile. Within 10 days following termination, the Company shall
transfer all of its interest in any automobile used by the Employee pursuant to
the Company’s Employee Automobile Policy (the “Employee Automobile Policy”) and
shall pay the balance of any outstanding loans or leases on such automobile
(whether such obligations are those of the Employee or the Company) so that the
Employee owns the automobile outright (in the event such automobile is leased,
the Company shall pay the residual cost of such lease).

 

  (iv)

Termination Stock Options and Restricted Stock. All of the outstanding unvested
stock options and restricted stock granted to the Employee prior to termination
will fully vest immediately upon termination, provided however, that any
restricted stock that is still subject to performance based vesting at the time
of such termination shall only vest when and to the extent the Compensation
Committee of the Board certifies that the performance goals are actually met.

 

  B.

Termination of Employment by Resignation of Employee or by the Company With
Cause. Upon the termination of the Employee’s employment by the voluntary
resignation of the Employee or by the Company with Cause, the Employee shall be
due no further compensation under this Agreement related to Annual Base Salary,
Annual Performance Award, Employee Benefits, or Termination Payment other than
what is due and owing through the effective date of the Employee’s resignation
or termination.

 

  C.

Retirement Plan Rights Unaffected. Termination of the Employee’s employment
under this Agreement for any reason, whatsoever, shall not affect the Employee’s
rights under the Company’s retirement plan applicable to the Employee.

8. Restrictive Covenants.

 

  A.

General. The Company and the Employee hereby acknowledge and agree that (i) the
Employee is in possession of trade secrets (as defined in Section 688.002(4) of
the Florida Statutes) of the Company (the “Trade Secrets”), (ii) the restrictive
covenants contained in this Section 8 are justified by legitimate business
interests of the Company, including, but not limited to, the protection of the
Trade Secrets, in accordance with Section 542.335(1)(e) of the Florida Statutes,
and (iii) the restrictive covenants contained in this Section 8 are reasonably
necessary to protect such legitimate business interests of the Company.

 

3



--------------------------------------------------------------------------------

  B.

Non-Competition. During the period of the Employee’s employment with the Company
and until two (2) years after the termination of the Employee’s employment with
the Company, the Employee will not, directly or indirectly, either (i) on the
Employee’s own behalf or as a partner, officer, director, trustee, employee,
agent, consultant or member of any person, firm or corporation, or otherwise,
enter into the employ of, render any service to, or engage in any business or
activity which is the same as or competitive with any business or activity
conducted by the Company or any of its affiliates or majority-owned subsidiaries
or (ii) become an officer, employee or consultant of, or otherwise assume a
substantial role or relationship with, any governmental entity, agency or
political subdivision that is a client or customer of the Company or any
subsidiary or affiliate of the Company; provided, however, that the foregoing
shall not be deemed to prevent the Employee from investing in securities of any
company having a class of securities which is publicly traded, so long as
through such investment holdings in the aggregate, the Employee is not deemed to
be the beneficial owner of more than 5% of the class of securities that is so
publicly traded. During the period of the Employee’s employment and until two
(2) years after the termination of the Employee’s employment, the Employee will
not, directly or indirectly, on the Employee’s own behalf or as a partner,
shareholder, officer, employee, director, trustee, agent, consultant or member
of any person, firm or corporation or otherwise, seek to employ or otherwise
seek the services of any employee of the Company or any of its affiliates or
majority-owned subsidiaries.

 

  C.

Confidentiality. During and following the period of the Employee’s employment
with the Company, the Employee will not use for the Employee’s own benefit or
for the benefit of others, or divulge to others, any information, Trade Secrets,
knowledge or data of a secret or confidential nature and otherwise not available
to members of the general public that concerns the business or affairs of the
Company or its subsidiaries or affiliates and which was acquired by the Employee
at any time prior to or during the term of the Employee’s employment with the
Company, except with the specific prior written consent of the Company.

 

  D.

Work Product. The Employee agrees that all programs, inventions, innovations,
improvements, developments, methods, designs, analyses, reports and all similar
or related information which relate to the business of the Company and its
subsidiaries and affiliates, actual or anticipated, or to any actual or
anticipated research and development conducted in connection with the business
of the Company and its subsidiaries affiliates, and all existing or future
products or services, which are conceived, developed or made by the Employee
(alone or with others) during the term of this Agreement (“Work Product”) belong
to the Company. The Employee will cooperate fully in the establishment and
maintenance of all rights of the Company and its subsidiaries and affiliates in
such Work Product. The

 

4



--------------------------------------------------------------------------------

  provisions of this Section 8(D) will survive termination of this Agreement
indefinitely to the extent necessary to require actions to be taken by the
Employee after the termination of the Agreement with respect to Work Product
created during the term of this Agreement.

 

  E.

Enforcement. The Parties agree and acknowledge that the restrictions contained
in this Section 8 are reasonable in scope and duration and are necessary to
protect the Company or any of its subsidiaries or affiliates. If any covenant or
agreement contained in this Section 8 is found by a court having jurisdiction to
be unreasonable in duration, geographical scope or character of restriction, the
covenant or agreement will not be rendered unenforceable thereby but rather the
duration, geographical scope or character of restriction of such covenant or
agreement will be reduced or modified with retroactive effect to make such
covenant or agreement reasonable, and such covenant or agreement will be
enforced as so modified. The Employee agrees and acknowledges that the breach of
this Section 8 will cause irreparable injury to the Company or any of its
subsidiaries or affiliates and upon the breach of any provision of this
Section 8, the Company or any of its subsidiaries or affiliates shall be
entitled to injunctive relief, specific performance or other equitable relief,
without being required to post a bond; provided, however, that, this shall in no
way limit any other remedies which the Company or any of its subsidiaries or
affiliates may have (including, without limitation, the right to seek monetary
damages).

9. Representations. The Employee hereby represents and warrants to the Company
that (i) the execution, delivery and full performance of this Agreement by the
Employee does not and will not conflict with, breach, violate or cause a default
under any agreement, contract or instrument to which the Employee is a party or
any judgment, order or decree to which the Employee is subject; (ii) the
Employee is not a party or bound by any employment agreement, consulting
agreement, agreement not to compete, confidentiality agreement or similar
agreement with any other person or entity; and (iii) upon the execution and
delivery of this Agreement by the Employee and the Company, this Agreement will
be the Employee’s valid and binding obligation, enforceable in accordance with
its terms.

10. Arbitration. In the event of any dispute between the Company and the
Employee with respect to this Agreement, either party may, in its sole
discretion by notice to the other, require such dispute to be submitted to
arbitration. The arbitrator will be selected by agreement of the Parties or, if
they cannot agree on an arbitrator or arbitrators within 30 days after the
giving of such notice, the arbitrator will be selected by the American
Arbitration Association. The determination reached in such arbitration will be
final and binding on both Parties without any right of appeal. Execution of the
determination by such arbitrator may be sought in any court having jurisdiction.
Unless otherwise agreed by the Parties, any such arbitration will take place in
West Palm Beach, Florida and will be conducted in accordance with the rules of
the American Arbitration Association. If the Employee is the prevailing party in
any such arbitration, he will be entitled to reimbursement by the Company of all
reasonable costs and expenses (including attorneys’ fees incurred in such
arbitration).

 

5



--------------------------------------------------------------------------------

11. Assignment. The Employee may not assign, transfer, convey, mortgage,
hypothecate, pledge or in any way encumber the compensation or other benefits
payable to the Employee or any rights which the Employee may have under this
Agreement. Neither the Employee nor the Employee’s beneficiary or beneficiaries
will have any right to receive any compensation or other benefits under this
Agreement, except at the time, in the amounts and in the manner provided in this
Agreement. This Agreement will inure to the benefit of and will be binding upon
any successor to the Company, and any successor to the Company shall be
authorized to enforce the terms and conditions of this Agreement, including the
terms and conditions of the restrictive covenants contained in Section 8 hereof.
As used in this Agreement, the term “successor” means any person, firm,
corporation or other business entity which at any time, whether by merger,
purchase or otherwise, acquires all or substantially all of the capital stock or
assets of the Company. This Agreement may not otherwise be assigned by the
Company.

12. Governing Law. This Agreement shall be governed by the laws of the State of
Florida without regard to the application of conflicts of laws.

13. Entire Agreement. This Agreement constitutes the only agreement between the
Company and the Employee regarding the Employee’s employment by the Company.
This Agreement supersedes any and all other agreements and understandings,
written or oral, between the Company and the Employee regarding the subject
matter hereof and thereof. A waiver by either party of any provision of this
Agreement or any breach of such provision in an instance will not be deemed or
construed to be a waiver of such provision for the future, or of any subsequent
breach of such provision. This Agreement may be amended, modified or changed
only by further written agreement between the Company and the Employee, duly
executed by both Parties.

14. Severability; Survival. In the event that any provision of this Agreement is
found to be void and unenforceable by a court of competent jurisdiction, then
such unenforceable provision shall be deemed modified so as to be enforceable
(or if not subject to modification then eliminated herefrom) to the extent
necessary to permit the remaining provisions to be enforced in accordance with
the Parties’ intention. The provisions of Section 8 (and the restrictive
covenants contained therein) shall survive the termination for any reason of
this Agreement and/or the Employee’s relationship with the Company.

15. Notices. Any and all notices required or permitted to be given hereunder
will be in writing and will be deemed to have been given when deposited in
United States mail, certified or registered mail, postage prepaid. Any notice to
be given by the Employee hereunder will be addressed to the Company to the
attention of its General Counsel at its main offices, One Park Place, Suite 700,
621 Northwest 53rd Street, Boca Raton, Florida 33487. Any notice to be given to
the Employee will be addressed to the Employee at the Employee’s residence
address last provided by the Employee to Company. Either party may change the
address to which notices are to be addressed by notice in writing to the other
party given in accordance with the terms of this Section.

16. Headings. Section headings are for convenience of reference only and shall
not limit or otherwise affect the meaning or interpretation of this Agreement or
any of its terms and conditions.

 

6



--------------------------------------------------------------------------------

17. SECTION 409A COMPLIANCE.

 

  A.

GENERAL. It is the intention of both the Company and the Employee that the
benefits and rights to which the Employee is entitled pursuant to this Agreement
comply with Code Section 409A, to the extent that the requirements of Code
Section 409A are applicable thereto, and the provisions of this Agreement shall
be construed in a manner consistent with that intention. If the Employee or the
Company believes, at any time, that any such benefit or right that is subject to
Code Section 409A does not so comply, it shall promptly advise the other and
shall negotiate reasonably and in good faith to amend the terms of such benefits
and rights such that they comply with Code Section 409A (with the most limited
possible economic effect on the Employee and on the Company).

 

  B.

DISTRIBUTIONS ON ACCOUNT OF SEPARATION FROM SERVICE. To the extent required to
comply with Code Section 409A, any payment or benefit required to be paid under
this Agreement on account of termination of the Employee’s service (or any other
similar term) shall be made only in connection with a “separation from service”
with respect to the Employee within the meaning of Code Section 409A.

 

  C.

NO ACCELERATION OF PAYMENTS. Neither the Company nor the Employee, individually
or in combination, may accelerate any payment or benefit that is subject to Code
Section 409A, except in compliance with Code Section 409A and the provisions of
this Agreement, and no amount that is subject to Code Section 409A shall be paid
prior to the earliest date on which it may be paid without violating Code
Section 409A.

 

  D.

SIX MONTH DELAY FOR SPECIFIED EMPLOYEES. In the event that the Employee is a
“specified employee” (as described in Code Section 409A), and any payment or
benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then the Company and the Employee shall cooperate in
good faith to undertake any actions that would cause such payment or benefit not
to constitute deferred compensation under Code Section 409A. In the event that,
following such efforts, the Company determines (after consultation with its
counsel) that such payment or benefit is still subject to the six-month delay
requirement described in Code Section 409A(2)(b) in order for such payment or
benefit to comply with the requirements of Code Section 409A, then no such
payment or benefit shall be made before the date that is six months after the
Employee’s “separation from service” (as described in Code Section 409A) (or, if
earlier, the date of the Employee’s death). Any payment or benefit delayed by
reason of the prior sentence shall be paid out or provided in a single lump sum
at the end of such required delay period in order to catch up to the original
payment schedule.

 

  E.

TREATMENT OF EACH INSTALLMENT AS A SEPARATE PAYMENT. For purposes of applying
the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Employee is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Code Section 409A, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.

 

7



--------------------------------------------------------------------------------

  F.

REIMBURSEMENTS AND IN-KIND BENEFITS. With respect to reimbursements and in-kind
benefits that may be provided under the Agreement (the “Reimbursement Plans”),
to the extent any benefits provided under the Reimbursement Plans are subject to
Section 409A, the Reimbursement Plans shall meet the following requirements:

(i) Reimbursement Plans shall use an objectively determinable, nondiscretionary
definition of the expenses eligible for reimbursement or of the in-kind benefits
to be provided;

(ii) Reimbursement Plans shall provide that the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during the Employee’s taxable year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other taxable year, provided, however, that Reimbursement
Plans providing for reimbursement of expenses referred to in Code Section 105(b)
shall not fail to meet the requirement of this Section 18(G)(ii) solely because
such Reimbursement Plans provide for a limit on the amount of expenses that may
be reimbursed under such arrangements over some or all of the period in which
Reimbursement Plans remain in effect;

(iii) The reimbursement of an eligible expense is made on or before the last day
of the Employee’s taxable year following the taxable year in which the expense
was incurred; and

(iv) The right to reimbursement or in-kind benefits under the Reimbursement
Plans shall not be subject to liquidation or exchange for another benefit.

 

  G.

EMPLOYEE BENEFITS. With respect to any Employee Benefits that do not comply with
(or are not exempt from) Code Section 409A, to the extent applicable, the
Employee shall be deemed to receive from the Company a monthly payment necessary
for the Employee to purchase the benefit in question.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement under seal as of the date first above written.

 

THE GEO GROUP, INC. By:  

/s/ George C. Zoley

  Name: George C. Zoley   Title:   Chairman & Chief Executive Officer EMPLOYEE
By:  

/s/ J. David Donahue

  Name: J. David Donahue   Title:   Senior Vice President  

The GEO Group, Inc.

 

President, GEO Corrections & Detention and International Services

 

9